IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                                  AT JACKSON


MARVIN ANTHONY MATTHEWS,                                )
                                                        )
         Petitioner,                                    ) C. C. A. NO. 02C01-9806-CR-00195
                                                        )
vs.

STATE OF TENNESSEE,
                                                        ) SHELBY COUNTY
                                                        )
                                                        ) No. P-19924
                                                                                            FILED
                                                        )
                                                                                October 15, 1998
         Respondent.                                    )
                                                                                            Cecil Crowson, Jr.
                                                                                            Appellate C ourt Clerk

                                                     ORDER



                  This matter is before the Court upon the state’s motion to affirm the

judgment of the trial court by order rather than formal opinion. See Rule 20, Rules of

the Court of Criminal Appeals. This case represents an appeal from the dismissal of

the petitioner’s petition for post-conviction relief. The petitioner pled guilty to petit

larceny in 1975 and was sentenced to six months imprisonment. No appeal was taken.

On May 13, 1998, the petitioner filed a petition for post-conviction attacking the validity

of this conviction and sentence. Finding that the petitioner’s sentence has expired, the

trial court denied relief.1



                  Pursuant to T.C.A. § 40-30-202(a), 2 a person in custody under a sentence

of a court of this state must petition for post-conviction relief within one year of the date

of the final action of the highest state appellate court to which an appeal is taken or, if

no appeal is taken, within one year of the date on which judgment became final. The

Post-Conviction Procedure Act provides several limited exceptions to the one-year

statute of limitations, however none of them are applicable to the present case. See §

40-30-202(b). The petition in this case was filed well beyond the applicable statute of



         1
            On a ppe al , the state note s tha t petitio ners who se s ente nce s hav e exp ired m ay still at tack their
convictions if there is a possibility that any collateral legal consequences will be imposed on the basis of
the cha llenged c onvictions . See e.g. Ellison v. Sta te, 549 S.W.2d 691, 694 (Tenn. Crim. App. 1976). The
petitioner in this case has been declared an habitual criminal. Regardless, the statute of limitations bars
this petition.

         2
           Since the petition in this case was filed after May 10, 1995, it is therefore governed by the
provision s of the 1 995 Po st-Con viction Pro cedure Act. See Comp iler’s Notes, T.C.A. § 40-30-201 (1997).
limitations, and is, therefore, untimely. 3



                 For the reasons stated above, we conclude that the trial court did not err

in dismissing the petitioner’s petition for post-conviction relief. Accordingly, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,

Rules of the Court of Criminal Appeals.




                                                     __________________________________
                                                     PAUL G. SUMMERS, JUDGE



                                                     __________________________________
                                                     DAVID G. HAYES, JUDGE



                                                     __________________________________
                                                     JOE G. RILEY, JUDGE




        3
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619 ( Tenn . Crim. A pp.), perm . to
app. denied, (Tenn. 1994).

                                                         2